Citation Nr: 0608010	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-07 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran has verified active military service from July 
1958 to June 1962 and from December 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.

This case was previously before the Board and, in June 2005, 
it was remanded to the RO for further development.  For 
reasons which will be reflected below the case is again being 
remanded. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2005, medical records underlying the veteran's 
April 2002 award of disability benefits by the Social 
Security Administration were received from the veteran's 
Senator.  A number of these records have not been heretofore 
of file and are pertinent to the issue on appeal.  The RO has 
not had the opportunity to review this evidence in 
conjunction with the veteran's claim and the veteran has not 
submitted a waiver of initial review of this evidence by the 
RO.

In view of the above, this matter is REMANDED to the RO for 
the following action:  

The RO should readjudicate the issue of 
entitlement to service connection for tan 
acquired psychiatric disorder to include 
PTSD to reflect consideration of evidence 
received since the October 2005 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration if the benefit sought remains denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


